— Judgment, Supreme Court, New York County (Burton S. Sherman J.), entered on or about March 14, 1985, which, after a jury trial, found in defendants’ favor, unanimously affirmed, without costs or disbursements.
The cited error with respect to the charge, i.e., that it was left to the jury to decide whether the maintenance of one bar as opposed to multiple bars on the bedroom window which led to the fire escape would constitute a violation of Multiple Dwelling Law § 53 (1) (c), has not been preserved for appellate review and we see no reason, on this record, to reach the issue *537on the basis of an exercise of discretion. Moreover, a reading of the charge in its entirety indicates that the court did not mislead the jury on this subject. The error respecting the charge which was preserved, the question of whether the single bar constituted, in the circumstances, an obstruction in violation of the statute, has apparently been abandoned on appeal. In any event, in light of the conflicting evidence on this point, the issue was properly left for jury resolution.
We have examined plaintiff's other points and find that they are without merit. Concur — Murphy, P. J., Sullivan, Ross, Asch and Milonas, JJ.